Citation Nr: 9912819	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).

At the August 1995 personal hearing, and in his April 1999 
brief on appeal, the veteran's representative raised the 
issue of entitlement to a total disability rating based on 
individual unemployability.  The RO has not yet adjudicated 
this issue.  Where the veteran raises a claim that has not 
yet been adjudicated, the proper course is to refer that 
issue to the RO.  Bruce v. West, 11 Vet. App. 405 (1998).


REMAND

The veteran was afforded a VA PTSD examination in May 1997, 
wherein a diagnosis of PTSD, chronic, was rendered with a 
Global Assessment Functioning (GAF) score of 60.  VA 
treatment records dated in 1996 show that the veteran's PTSD 
was described as resulting in severe social and vocational 
impairment, and that he was "unable to be around people and 
unable to tolerated job stress."

On VA outpatient treatment in December 1997, the veteran was 
given a GAF score of 45.  In a rating decision dated in 
November 1998, the RO increased the evaluation for PTSD to 30 
percent for the period from May 23 1994 to December 18, 1997, 
and to 50 percent effective the date of the above noted VA 
outpatient treatment in December 1997.  VA outpatient 
treatment records show that in May 1998, it was reported that 
the veteran appeared more depressed.  The plan was to 
readjust his medications.  

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  In this case there is evidence that the veteran's 
disability has worsened since the last VA examination in May 
1997.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for PTSD, or psychiatric 
disorder, since May 1998.  The RO should 
then take all necessary steps to obtain 
those treatment records, which have not 
already been secured.

2.  The veteran should be afforded a 
psychiatric examination to determine the 
severity of his PTSD.  All appropriate 
tests and studies, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should specify 
which symptoms are associated with non-
service connected psychiatric 
disabilities as opposed to PTSD.  If the 
examiner is unable to answer this 
question, the examiner should so 
indicate.  If there are no symptoms of 
PTSD, that conclusion should be noted.  
The claims file and a copy of this remand 
must be made available to the examiner 
prior to conduction and completion of the 
examination.  The examiner is requested 
to assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  The examiner should also 
express an opinion as to the impact of 
the veteran's PTSD on his ability to 
maintain gainful employment.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, and reviewing all 
evidence received, the RO should re- 
adjudicate the issue of entitlement to an 
increased  rating for PTSD.

If any of the benefits sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









